ALLOWABILITY NOTICE

ALLOWED CLAIMS
	Claims 1-6 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a bi-directional perfusion catheter comprising a flexible tube and first and second apertures, wherein the tube is configured to be bent in correspondence of a second aperture in order to orient the aperture in a direction opposite to the insertion direction.  The perfusion cannula comprises a tape having a first end portion shaped as a ring, fixed on an outer surface of the elongated tube, and a second end portion opposite to the first end portion, said second end portion being either configured to be coupled to or being integral with a belt defining a strap with holes and at least a prong integral 20with said strap and configured to engage a respective one of said holes, said belt being made of a bio-compatible material and being configured to be tightened around an outer surface of the artery; wherein said tape is configured to allow to tighten said belt at a distance from a point of insertion of said elongated tube in the artery, so as to tighten the 25artery together with the distal portion of the elongated tube when said distal portion of the elongated tube lays longitudinally in the artery.
The instant invention provides an improved anchoring system that allows circulation of blood in both directions while preventing the tube from slipping out of the artery. 

The closest prior art is Hill (US 5,330,498), which teaches a bi-directional catheter comprising first and second apertures, wherein the bi-directional perfusion cannula comprises a tape (108 in Fig. 20) having a first end portion shaped as a ring, fixed 
Hill, however, does not teach or suggest that the tape is configured to tighten the belt at a distance from a point of insertion of the elongated tube in the artery, so as to tighten the artery together with the distal portion of the tube when the distal portion of the tube lays longitudinally in the artery.  It is unclear why one of ordinary skill in the art at the time of invention would have modified Hill’s device to have the claimed tape configuration without fundamentally altering the functionality of the device. 
Moshinsky et al. (US 2012/0259273) also teaches a flexible, bi-directional perfusion cannula having first and second apertures.  However, Moshinsky does not teach or suggest the claimed belt configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781